Title: To George Washington from Major Benjamin Tallmadge, 9 February 1778
From: Tallmadge, Benjamin
To: Washington, George

 

May it please your Excellency
Chatham [N.J.] Febry 9th 1778

The Regt having finally arrived at a place which will most probably be our Quarters for some time I have set down to report our situation to Genl Polaski, & having other matters to lay before your Excellency, I can at the same time inform that the few men & horses which we have with us are in tolerable good Qrs, & tho’ the place is but small, I trust we shall not want for forage or provisions during our stay.
Lieut. Colo. Blackden I conclude will provide Cloathing for the Regt, in N. England, Boots & Leather Breeches excepted, which I was directed to ingage. I am happy to inform that I have already better than 100 pairs of leather Breeches in store, & the remaining Complement for the Regt is ingaged, & will be ready for us shortly.
With respect to Boots, by the assistance of Mr Caldwell D. Q. M. Genl for this Departmt, 250 pairs are ingaged near this place, & tho’ in every other place where we have made inquiry none could be ingaged under 24–26. & 30 Dolls. pr pair, our whole Complement is ingaged & will shortly be compleated for 14 Dolls., the money to be paid on the Delivery of the Boots.
With respect to the Breeches I have made no particular agreement, but they are to be apprized by indifferent Judges, the Magistrates &c. &c. Those that I have on hand have been averaged at 16 Dolls. apiece—which is more reasonable than I expected to obtain them, being several Dolls. less than the Clothier Genl gave for Breeches of the same Quality at Lancaster & the back Counties several months ago.
Much has been said about the augmentation of the Troops; if such a plan is determined on; could wish to know it as soon as possible, that the recruiting business may be immediately undertaken.
Your Excellency must be well assured that a number of horses are wanting for the Dragoon service. As Colo. Sheldon is now in N. England where horses are perhaps cheaper than in any other part, any Directions in the above particular should be immediately attended to.
I am confident that I need not remind your Excellency of the necessity of setting about the aforesaid business immediately as the Winter, which has already too far elapsed, will soon be over & we called into the field, with prospects of rendering our Country not that service, which might be expected from the Establishment.
As much Depends on our having money to pay off our Contracts for the Regt, I am requested by Colo. Caldwell to desire your Excellency to enable me to pay off the aformentioned bills punctually; & should any further supplys of boots be needed by the Clothier Genl, as I think they

will hardly be purchased so cheap in any other State, I doubt not but that they might be ingaged if application was soon made.
I have just recd 149 horseman’s Swords, taken with Genl Burgoyne, which are all that we may expect from that Qr—They are very strong & heavy having steel Scabbards.
Hoping that your Excellency’s Directions in the premises may be forwarded as speedily as ⟨pos⟩sible to Genl Polaski or myself I remain, with all respect, your Excellency’s most obdt & very hble Servt

Benja. Tallmadge Major Commdt 2d Regt L. Dr.

